Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered. Claims 1-9 and 19-29 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 19-22 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rendered indefinite by the term “a horizontal support beam” since it is unclear if the horizontal support beam is one of the “plurality of horizontal support beams” defined in claim 1, or if it is a different structure.

Claim 27 is rendered indefinite by the terms “a horizontal restraint beam” and “a horizontal support beam” since it is unclear if the horizontal support beam and the horizontal restraint beam are part of the “plurality of horizontal support beams” defined in claim 24, or if they are different structures
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 8, 19 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cain et al. (US 2003/0071160) in view of Shiraki et al. (US 2007/0193912).
Regarding claim 1, Cain discloses a system (See Figs. 1A-1B), comprising: a coil of pipe (coiled tubing 11); and a pipe coil skid (bottom of Fig. 1A), wherein the pipe coil skid comprises: a plurality of 

    PNG
    media_image1.png
    895
    1370
    media_image1.png
    Greyscale

Cain discloses the claimed invention except for the platform disposed within the rectangular shaped base, wherein the platform comprises a concave upward facing side when the pipe coil skid sits on a horizontal surface to enable the coil of pipe to contact the platform within the rectangular shaped base. However, Shiraki teaches an assembly comprising a platform (at 12/12a in Fig. 4a) disposed within a rectangular shaped base (at 12 in Fig. 1), wherein the platform comprises a concave upward facing side (at 12a in Fig. 4a) when the assembly sits on a horizontal surface, to enable a cylindrical object (11a) 
Regarding claim 2, Cain discloses a second side rail (side rail on the opposing side to that shown in Fig. 1A, also shown at the right side of Fig. 1B, wherein the first side rail is shown at the left side of Fig. 1B) coupled to at least one of the plurality of beams, wherein: the first side rail is coupled to a first side of the rectangular shaped base; and the second side rail is coupled to a second side of the rectangular shaped base opposite from the first side, wherein the second side rail comprises another plurality of horizontal beams configured to block a second circular base of the coil of pipe opposite the first circular base from moving beyond the boundary of the rectangular shaped base.
Regarding claim 5, Cain discloses the first side rail comprises an opening (opening between 18 and 10 in Fig. 1A) capable of accepting a chain or rope used to secure the pipe coil skid.
Regarding claim 7, Cain discloses the first side rail comprises a rail height (height of 18 at the right side of Fig. 1A) greater than approximately 25 percent of a diameter of the coil of pipe.
Regarding claim 8, Cain discloses the first side rail comprises a rail length (from right to left in Fig. 1A) that is greater than a diameter of the coil of pipe.
Regarding claim 19, Cain discloses the first side rail comprises: a first vertical leg (See Fig. 1A labeled below), wherein a first lower end of the first vertical leg is configured to be coupled to the rectangular shaped base; a second vertical leg (See Fig. 1A labeled below) parallel to the first vertical leg, wherein a second lower end of the second vertical leg is configured to be coupled to the rectangular shaped base; a horizontal restraint beam (See Fig. 1A labeled below) secured to a first upper end of the first vertical leg and a second upper end of the second vertical leg; and a horizontal support beam  (See 

    PNG
    media_image2.png
    899
    1370
    media_image2.png
    Greyscale

Regarding claim 23, Cain-Shiraki discloses the first side rail is perpendicular to an axis of the concave upward facing side of the platform.
Regarding claim 24, Cain discloses providing a pipe coil skid (See Figs. 1A-1B) that includes: a plurality of beams (the two beams at 16 and 16 in Fig. 1B, and also the two beam between 16/16 at either ends of the device – See also Fig. 1A) affixably connected together to form a rectangular shaped base; and a first side rail (side rail extending above element 16 in Fig. 1A) coupled to at least one of the plurality of beams, wherein the first side rail comprises a plurality of horizontal beams (See Fig. 1A labeled on page 4 above); and using the plurality of horizontal beams in the first side rail to block a first circular base of the coil of pipe from moving beyond a boundary of the rectangular shaped base of the pipe coil skid. Cain discloses the claimed invention except for the platform disposed within the 
However, Shiraki teaches an assembly comprising a platform (at 12/12a in Fig. 4a) disposed within a rectangular shaped base (at 12 in Fig. 1), wherein the platform comprises a concave upward facing side (at 12a in Fig. 4a) when the assembly sits on a horizontal surface, to enable a cylindrical object (11a) positioned upon the platform to contact the platform within the rectangular shaped base, for the purpose of evenly supporting the side portion of the cylindrical object from below. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the skid of Cain with a concave platform as taught by Shiraki in order to better support the pipe coil.
Regarding claim 25, Cain discloses providing the pipe coil skid to include a second side rail (side rail on the opposing side to that shown in Fig. 1A, also shown at the right side of Fig. 1B, wherein the first side rail is shown at the left side of Fig. 1B) coupled to at least one of the plurality of beams, wherein the second side rail comprises another plurality of horizontal beams.
Regarding claim 26, Cain discloses using the another plurality of horizontal beams in the second side rail to block a second circular base of the coil of pipe from moving beyond the boundary of the rectangular shaped base of the pipe coil skid, wherein providing the pipe coil skid comprises providing the pipe coil skid such that: the first side rail is coupled to a first side of the rectangular shaped base of the pipe coil skid; and the second side rail is coupled to a second side of the rectangular shaped base of the pipe coil skid opposite the first side of the rectangular shaped base.
Regarding claim 27, Cain discloses providing the first side rail of the pipe coil skid to include: a first vertical leg (See Fig. 1A labeled on page 6 above), wherein a first lower end of the first vertical leg is coupled to the rectangular shaped base of the pipe coil skid; a second vertical leg (See Fig. 1A labeled on .

Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cain et al. (US 2003/0071160) in view of Shiraki et al. (US 2007/0193912) as applied to claim 1 above, and further in view of Beck (US 2004/0195127). As described above, Cain-Shiraki discloses the claimed invention except for the express disclosure of the first side rail being detachably coupled to the beams. However, Beck teaches a transport system (See Fig. 3) comprising a base (at 16) formed from a plurality of beams (28/30/32/34) and upward extending rail portions (portion of the system above base 16), wherein rail portions have legs (bottom portions of 20a-20d) which are inserted into slots (at 22a-22d) formed in the beams, for the purpose of allowing for interchangeability for different heights ([0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side rails of Cain-Shiraki to be detachable as taught by Beck in order to allow for interchangeability, if desired.
Further regarding claim 9, Cain-Shiraki-Beck discloses the first side rail comprises: a first vertical leg (See Fig. 1A labeled above on page 6) comprising a first end configured to be inserted into a first slot (as taught by Beck) of the pipe coil skid and a second end coupled near a first end of a horizontal restraint beam, wherein the first vertical leg comprises a first leg height greater than approximately 25 percent of a diameter of the coil of pipe; a second vertical leg (See Fig. 1A labeled above on page 6) comprising a first end configured to be inserted into a second slot (as taught by Beck) of the pipe coil skid and a second end coupled near a second end of the horizontal restraint beam, wherein the second .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cain et al. (US 2003/0071160) in view of Shiraki et al. (US 2007/0193912) as applied to claim 1 above, and further in view of Joubert (US 2011/0192760). As described above, Cain-Shiraki discloses the claimed invention except for the express disclosure of the forklift pocket configured to accept a forklift tine to facilitate handling the first side rail or the pipe coil skid. However, Joubert teaches a transportation system (as shown in Fig. 1) comprising a base with forklift pockets (at 32/34) for the purpose of guiding tines of a forklift and to reinforce the base ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skid of Cain-Shiraki with forklift pockets as taught by Joubert in order to allow the system to be moved using a forklift.

Claims 20 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cain et al. (US 2003/0071160) in view of Shiraki et al. (US 2007/0193912) as applied to claims 19 and 27 above, and further in view of Hasegawa et al. (US 5,609,111). Cain discloses the first side rail comprises: one or more vertical support beams (vertical beams between the horizontal restraint beam and the horizontal support beam  labeled in Fig. 1A on page 6 above) secured between the horizontal restraint beam and the horizontal support beam, but does not disclose a first slanted support beam secured between the .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cain et al. (US 2003/0071160) in view of Shiraki et al. (US 2007/0193912) as applied to claim 19 above, and further in view of Selz (US 5,036,979). Cain-Shiraki discloses the claimed invention except for the horizontal restraint beam extending out beyond the rectangular shaped base. However, Selz teaches a transportation container comprising a horizontal beams (12, 13, 14 and 15 in Fig. 1) which extend out further from the base, due to corner elements (28/28f), for the purpose of facilitating stacking of containers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the horizontal restraint beams of Cain-Shiraki with corner extensions as taught by Selz in order to allow for vertical stacking, if desired.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.


Allowable Subject Matter
Claims 21 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.